NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABLE SUBJECT MATTER
Claims 1-6, 9-14, 17, and 19-24 are allowed.	

Independent Claims 1, 9, and 14 recites a technique, implemented by a wireless device, for managing reachability in such a way that reduces signaling and delay during the paging procedures. The prior arts on record fails to teach or reasonably suggest the management feature, specifically, 
“entering from the ECM CONNECTED state into an inactive state in which an RRC (Radio Resource Control) connection between the wireless device and the network node of the RAN is suspended while the ECM connection is kept and starting an AS (Access Stratum) reachable timer when entering a-A-the inactive state, and
sending to the network node a reachable notification indicating that the wireless device is reachable when detecting in the inactive state that the AS reachable timer expires, or
stopping the AS reachable timer when changing from the inactive state to a connected state before the AS reachable timer expires”

Independent Claims 1, 9, and 14 recites a technique, implemented by network node, for managing reachability in such a way that reduces signaling and delay during the paging procedures. The prior arts on record fails to teach or reasonably suggest the management feature, specifically, 
“starting an AS (Access Stratum) reachable timer, and

stopping the AS reachable timer when detecting that the wireless device has changed from the inactive state to a connected state, or
starting an AS (Access Stratum) detach timer and disconnecting the ECM connection between the network node and the core node when detecting that the AS detach timer expires”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

	/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472